PER CURIAM.
Appellant appeals the trial court order summarily denying his motion to correct sentence which identified his prosecution no. 93-1850CF10A. Appellant’s motion was filed under rule 3.800(b)(2), Fla. R.Crim.P., but that would not apply because he did not appeal. Neither is rule 3.800(a) relief available, as he is challenging the legality of his sentence in a 1988 prosecution, and demanding gain-time in the same case.
Relief was properly denied by the trial court. Its order is affirmed, without prejudice to appellant’s right to seek relief if available under rule 3.800(a) in a motion challenging his sentencing in the 1988 prosecution, case no. 88-22357CF10A, and in seeking gain-time relief with the Department of Corrections. Black v. State, 771 So.2d 1231 (Fla. 4th DCA 2000), dismissed, Table No. SC01-245, 786 So.2d 1183 (Fla. Feb. 9, 2001). If the appellant is not satisfied with its ruling, then he can file a petition for writ of mandamus with the appropriate circuit court. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000).
AFFIRMED.
POLEN, C.J., STONE and HAZOURI, JJ., concur.